Citation Nr: 0614196	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne, 
porphyria cutanea tarda, knots on hands, and peripheral 
neuropathy, including as secondary to Agent Orange.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for glomerulonephritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
deviated nasal septum.

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran had active service from March 1966 to December 
1967.

This appeal arises fro m a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board of Veterans' Appeals (Board) remanded the case in 
October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2003, the veteran was afforded a hearing before a 
Veterans Law Judge who is no longer an employee of the Board.  
The Board apprised the veteran of this fact, and offered him 
the opportunity to either have a new hearing or proceed 
without such a hearing.   In April 2006, he responded that he 
wanted a new hearing before a Veterans Law Judge at the RO.

Accordingly, this case is REMANDED for the following action:

Afford the veteran a hearing before a 
Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


